Citation Nr: 0839513	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder due to cold injury residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel






INTRODUCTION

The veteran served on active military duty from March 1953 to 
February 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDING OF FACT

The medical evidence of record is in equipoise as to whether 
the veteran's currently diagnosed bilateral foot disorder due 
to cold injury residuals is etiologically related to his 
military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, a 
bilateral foot disorder due to cold injury residuals was 
incurred in active military service.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

The Board also notes that the veteran's service medical 
records are not associated with the claims folder, and there 
is indication from the National Personnel Records center 
(NPRC) that they may have been destroyed in a fire in July 
1973.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that there is no reasonable 
possibility that the missing records may be located or 
recovered, and thus no useful purpose would be served in 
remanding this matter for more development.  See Hayre, supra  
[VA's efforts to obtain service department records shall  
continue until the records are obtained or unless it is  
reasonably certain that such records do not exist or that  
further efforts to obtain those records would be futile].  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do 
so, the Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence that it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  In this case, it 
is undisputed that the veteran now has a bilateral foot 
disorder as evidenced by the private treatment records and 
the December 2003 VA examination.  Hickson element (1) is 
therefore satisfied.

With respect to Hickson element (2), as has been explained 
earlier, the veteran's service medical records are not of 
record.  The Court has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.  

In the instant case, the veteran asserts that he sustained 
cold injuries to his feet while serving in Alaska.  The Board 
accepts this statement as true and, based on the March 1954 
service personnel letter, agrees that the veteran experienced 
cold injuries during service.  Thus, Hickson element (2), in-
service incurrence of injury, is satisfied.  

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's current bilateral foot disorder and his cold 
injuries sustained during military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In a December 2003 VA examination, the examiner provided a 
positive nexus opinion regarding the veteran's current 
peripheral neuropathy and the cold injuries the veteran 
sustained while on active duty as evidenced by a March 1954 
service personnel letter detailing the veteran's cold 
exposure while in service.  Specifically, the examiner opined 
that it was "as likely as not some of his symptomatology and 
some of his peripheral neuropathy is due to the cold exposure 
as well as the diabetes mellitus."  In a December 1994 
private physician's letter, the examiner opined that the 
veteran's peripheral neuropathy was "in all likelihood" due 
to a combination of mild diabetes and possibly excessive 
alcohol intake.  Both opinions addressed the veteran's 
inservice cold injuries and neither examiner had access to 
the veteran's service medical records as they were destroyed 
by fire as noted above.  

Based on the totality of the evidence, and with generous 
application of the benefit-of-the-doubt rule of 38 U.S.C.A. § 
5107(b), the Board finds the evidence to be in equipoise as 
there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim. When the evidence for and against the claim is in 
relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the appellant.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  Thus, service 
connection for a bilateral foot disorder due to cold injury 
residuals is warranted.


ORDER

Service connection for a bilateral foot disorder due to cold 
injury residuals is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


